Title: From George Washington to Brigadier General Hugh Mercer, 8 August 1776
From: Washington, George
To: Mercer, Hugh



Sir
Head Quarters New York Augt 8 1776

The Account given you by a Deserter as brought me by Mr Tilghman is confirmed by two Sailors who came off the Night before last from the Enemy, That Genl Clinton is arrived with his Army from South Carolina, & that Preperations are makeing for an early & vigorous Attack. They farther add that Last Sunday 1000 Hessians landed, Part of 12000, the Remainder beeing left off the Banks of Newfound Land that may be expected every Hour under these circumstances and concidering how much dificient this Army is from the not filling up the new Levies, & Sickness I must desire you to send over one of the Riffle Regiments as we have not one Corps of that kind on this Island. I leave it to you to fix upon that which you think will come with the most Chearfullness & are best appointed but would not have any time Lost. The Quarter Master may set out immediatly to prepair for them. From all accounts the grand attack will be made here & at Long Island—I cannot find any thing meditated against New Jersey at present—I have wrote to the Convention of Jersey & to Connecticut to send in the Militia with all Expedition. I am Sir; with much Regard your most Obt Huble Servt

G.W.

